ITEMID: 001-96401
LANGUAGEISOCODE: ENG
RESPONDENT: MKD
BRANCH: ADMISSIBILITY
DATE: 2009
DOCNAME: JANKOVIC AND MANDIC v. "THE FORMER YUGOSLAV REPUBLIC OF MACEDONIA"
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Isabelle Berro-Lefèvre;Karel Jungwiert;Mark Villiger;Mirjana Lazarova Trajkovska;Peer Lorenzen;Rait Maruste;Renate Jaeger
TEXT: The applicants, Mr Zoran Jankovic and Ms Vesna Mandic, are Serbian nationals who were born in 1946 and 1957 respectively, and live in Leskovac, Serbia. The Macedonian Government (“the Government”) were represented by their Agent, Mrs R. Lazareska Gerovska. The Serbian Government were invited to intervene in the proceedings (Article 36 § 1 of the Convention). However, by letter of 3 October 2008 they notified the Court that they did not wish to exercise their right to do so.
The facts of the case, as submitted by the parties, may be summarised as follows.
On 2 December 1995 the applicants, while travelling in the former Yugoslav Republic of Macedonia in their car, ran off the road into an abyss.
On 27 February 1996 they brought, through their legal representative, a compensation claim against the public undertaking responsible for road maintenance alleging that the accident had been caused by a landslide. On 30 April 2002 the Veles Court of First Instance ruled partly in favour of the applicants. After one remittal, the applicants’ case was finally decided by the Skopje Court of Appeal’s decision of 13 October 2005. According to the copy of a receipt slip submitted by the Government, this latter decision was served on the applicants’ representative on 4 November 2005.
